DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction of Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-12, drawn to a sole, classified in A43B 13/223.
II. Claims 20-37, drawn to a method for manufacturing a sole, classified in B29D 35/142.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be used in a materially different process of using that product such as the sole element can be used as an anti-skid device on furniture legs.
Election of Species
This application contains claims directed to the following patentably distinct species:
If Applicant elects Invention I, election between one of the following species must be chosen:
Species PA: Fig. 1 – as shown, a sole with profile elements, through which a second sole element was injected.
Species PB: Fig. 3 – as shown, a shoe with a flexible sock element and an injected sole element having a stiffening element below the arch of the foot.
Species PC: Figs. 4A-C – as shown, a sole with a flexible sock element and an injected sole element having a stiffening element below the arch of the foot and studs.
If Applicant elects Invention II, election between the following species must be chosen:
Species MA: Fig. 5 – as shown, a method for fabricating a shoe with a flexible sock element and a sole with profile element.
Species MB: Figs. 6A-C & 7A-O – as shown, the steps of applying a flexible sock element onto a multi-part fixation element, and a method for fabricating a shoe with the flexible sock element in an apparatus having a fixation element and a mechanism for injection molding with a mold for injection molding comprising at least three parts.
Fig. 2 appears to be generic to Invention II.
The species are independent or distinct because, as disclosed, the species have. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 11 appear to be generic to the product, and Claims 20 and 35 appear to be generic to the method.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; see the different group classification symbols above.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, for example the method claims diverge from the product claim in that it includes specific method steps such as the process of affixing the first set of footwear to the second set of footwear.
The inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries), for example the search of Invention II would require terms such as, “reinforcing”, “profile element”, and “aperture” which are not used in Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to the Applicant’s representative to request an oral election to the above election/restriction requirement due to the complexity of the species election and/or restriction election required. See MPEP 812.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732